966 A.2d 1074 (2009)
198 N.J. 306
George FAHOURY d/b/a Fahoury Realty Co., and Fahoury Auto Body Inc., Plaintiffs-Respondents,
v.
SEAWORTHY ACQUISITIONS, LLC., Gregory Morello, Defendants-Movants, and
Glenn Morello, et al., Defendants.
Supreme Court of New Jersey.
February 25, 2009.
ORDERED that the motion for leave to appeal is granted, and the matter is summarily remanded to the trial court for the entry of an order granting movant's application to be relieved as counsel.
Jurisdiction is not retained.